MEMORANDUM**
California state prisoner Darrel L. Smith appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim pursuant to 28 U.S.C. § 1915A. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Smith’s claim that he was deprived of a mattress for 24 hours. See Hernandez v. Denton, 861 F.2d 1421, 1424 (9th Cir.1988), vacated on other grounds and remanded (24 hour deprivation of mattress does not *78rise to the level of a constitutional violation).
We do not consider claims two, three, and four from Smith’s opening brief because those claims are the subject of separate actions in the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.